ON RANDELL’S MOTION FOR REHEARING.
Randell asserted a cause of action for damages against the insurance company for its failure to timely pay the benefits under the policy. He says if it be determined that the Bank lawfully repossessed his motorcycle, then in that event, the failure of the insurance company to timely pay the benefits caused him to lose his motorcycle which he says is worth $1700.00.
The summary judgment proof offered by the insurance company in support of its motion for summary judgment was the affidavit of the company’s claim consultant. A specimen copy of the certificate of insurance was attached to his affidavit. He states in his affidavit that as a prerequisite to the company’s liability, notice and proof of claim must be made by the Debtor.
The policy provides:
“The creditor shall report all notices and proofs of loss to the Company upon forms furnished by the Company.”
The insurance company’s point that it was not obligated to pay until the Debtor had filed notice and a claim has no merit because it was not Randell’s duty to file such notice and claim. Following the rules laid down by our Supreme Court, referred to in our original opinion, we find the affidavit of the interested witness does not establish as a matter of law that there is no genuine issue of fact. His evidence does not come within the exception to the general rule that the testimony of an interested witness does no more than raise a fact issue.
Appellant’s motion for rehearing is granted and the judgment granting the insurance company’s motion for summary judgment is reversed and this cause in its entirety is remanded.